Mr. JusticeBurnett
delivered the opinion of the court.
The constitution of the State, as it existed at and prior to the filing of the indictment, declared that “there shall be elected in each county, for the term of four years, a county judge, who shall hold the county court at times to be regulated by law. The county court shall have the jurisdiction pertaining to probate courts, and boards *545of county commissioners, and such other powers and duties, and such civil jurisdiction not exceeding the amount or value of five hundred dollars, and such criminal jurisdiction not extending to death or imprisonment in the penitentiary, as may be prescribed by law. But the legislative assembly may provide for the election of two commissioners to sit with the county judge whilst transacting county business in any or all of the counties, or may provide a separate board for transacting such business.” Sections 11, 12, Article VII, of the Constitution of Oregon. The constant factor of the county court is the county judge. County commissioners are in addition to that tribunal authorized or not, as the legislature may determine, and then only for the transaction of county business, as defined by Section 937, L. O. L. It relates to the fiscal concerns of the county, and the management of its affairs as a public corporation. The exercise of “such other powers and duties as may be prescribed by law” for the county court was, by the words of the then constitution, vested in the county judge. The case of State v. McElrath, 49 Or. 294 (89 Pac. 803), is decisive of nearly all the questions involved here.
1. The contention of the defendant is that the order of the county court, declaring the result of the local option election and prohibiting the sale of intoxicating liquors, though regular in form, was not made in term time and was therefore void. It is provided by Section 10 of what is commonly known as the local option law that, “on the tenth day after any election hereon, or sooner, if all the returns be received, the county clerk, taking to his assistance two justices of the peace of the county, shall proceed to open said returns and make an abstract of the vote for the information of the county court. Said court shall, on the eleventh day after the election, or as soon thereafter as practicable, hold a special session; and if a *546majority of the votes hereon in the county as a whole, or in any subdivisions in the county as a whole or in any precinct in the county are ‘For Prohibition,’ said court shall immediately make an order declaring the result of said vote and absolutely prohibiting the sale of intoxicating liquors. * * Thereafter it shall be unlawful to sell or exchange or give away any intoxicating liquor within the territory included in said prohibition order except as in this law provided. * *” Section 11 requires the court to make an order, declaring the result, if the result shall be against prohibition. Laws Or. 1905, p. 47; Sections 4929, 4930, L. O. L.
2. “There shall be a term of the county court convene in each of the several counties of this State for the transaction of probate and all civil business cognizable by county courts except the transaction of county business, on the first Monday in each month. * *” Section 2931, L. O. L.
Under the statute last quoted, the regular June term of the county court of Morrow County began on Tuesday, June 2, 1908; the first Monday of that month being a nonjudicial day on account of the general election then being held.
3. A term of court is that period of time provided by or in pursuance of some public law within which the court may hold its sessions and transact its business: State v. Edmunds, 55 Or. 236 (104 Pac. 430). The term continues from the time appointed by law to the final adjournment, or until the lapse of the term by operation of law: N. P. Ry. Co. v. Hand, 7 Kan. 280; Labadie v. Dean, 47 Tex. 90, 100; De Leon v. Barrett, 22 S. C. 412; People v. Central City Bank, 53 Barb. (N. Y.) 412.
Section 978, L. O. L., declares that “if no judge attend on the day appointed for holding a court, before four o’clock in the afternoon, the court shall stand adjourned until the next day at nine o’clock; and if no judge attend *547on that day, before four o’clock in the afternoon, it shall then stand adjourned for the term.” The situation contemplated by this section does not appear in the record before us. Presuming that the county judge of Morrow County, as a public officer, performed his duty regularly, for aught that appears in the record, he was present, ready for the transaction of business, at the time and place appointed by law for holding court, and remained there from day to day thereafter during the term. Reduced to its last analysis, all that is revealed by the stipulation on that point is that there was no business transacted at the term, until some days after the beginning of the June term, in the year 1908. While this is creditable to the people of Morrow County and speaks well for the peace and good order of that community, it did not effect a lapse of the term of court. Only the order of the court itself, adjourning for the term, or the operation of law resulting from the coming on of the next term, or the like, could produce that result. In the construction of the different parts of a statute, we must keep in view the design of the act, and so construe its terms, if it can be done within reason, as to effect the general purpose of the legislation in question. 2 Lewis’ Suth. Statut. Con. § 370.
4. With this rule in mind, we may well concede that in a particular sense the word “session,” as applied to a court, refers to its actual sitting and transaction of business, and yet, considering that a session of court cannot be held, except during a term, it is a reasonable construction of the act to hold that it necessarily includes the legislative appointment of a term of the county court for the special purposes of the act, at least for the eleventh day after an election under the local option law, if there is no regular term at that time. In other words, the people, in enacting the statute requiring a session of court, *548must have intended to prescribe, also, that without which a session could not exist in contemplation of law, viz., a term during which the session should be held. In this sense the local option act may be conceded to be supplementary to Section 2931, L. O. L., prescribing the regular terms of the county courts. It may be contended that such a term would be held, or not, according to whether or not there was a local option election, and that parties interested would not have sufficient notice to give them their day in court to oppose the making of the order declaring the result. The answer to that argument is that the action of the county court is part of the election proceedure under that law, and the notices of election required by its terms serve as warning to all concerned that an order of the county court will follow by operation of law as a natural consequence of a local option election.
Seeing that the order was actually made on the eleventh day after the election, it was not necessary, for the purposes of this case, to consider the effect of the words “or as soon thereafter as practicable,” as affecting the date provided for holding the “special session” of the county court.
We conclude that the order of the county court, prohibiting the sale of intoxicating liquors within Morrow County as a whole, was regularly made as provided by law, and that the conviction of the defendant was a proper legal conclusion resulting from the facts stipulated.
The judgment is affirmed. Affirmed.
Mr. Justice Bean, having heard this case in the court below, took no part in the hearing or consideration thereof.